Title: To Benjamin Franklin from Etienne d’Audibert Caille, 6 July 1784
From: Caille, Etienne d’Audibert
To: Franklin, Benjamin



Monsieur
Paris le 6. juillet 1784.

J’eus l’honneur de vous écrire en 1778. Pour vous informer que L’Empéreur de Maroc, m’ayant nommé Consul de Paix pour les Puissances Maritimes Chrétiénnes qui n’avoïent point de Répresentant dans Ses Etats & Médiateur entre lui & celles de ces Puissances qui voudroïent avoir la paix avec S. M. Maroccaine, j’offrois en cette qualité mes Services aux Etats Unis de L’Amérique Septentrionale. Je vous adressai ensuite, Monsieur, une Dépêche pour le Congrés par laquelle je lui rendois compte de mes bons offices auprés L’Empéreur de Maroc pour que Ses Corsaires n’eussent causé aucun tort aux navires Sous pavillon des Etats Unis. En 1780., par voye de Mr. Jay que j’eus l’honneur de connoitre à Madrid, je rendis nouvellément compte au Congrés de ce qui pouvoit l’intéresser à Maroc; par celle de Mr. Carmichaer de Madrid & de Mr. Harrisson de Cadiz, j’eus encore le même Soin jusques à ce qu’il me parût dévoir m’en dispenser. Me trouvant icy de passage, je Sérois

infiniment flaté Si vous voulés bien, Monsieur, me permêttre de vous aller présenter mes dévoirs le jour & l’heure qu’il vous plairra m’indiquer.
J’ai l’honneur d’être avec la considération la plus distinguée, Monsieur Vôtre trés humble & trés obeissant Serviteur

D’audibert CailleConsul de Paix & Consul Général de Prusse &de Sardaigne auprés L’Empéreur de MarocHôtel d’Artois, ruë Richelieu—

 
Notation: D’audibert Caille 6. Juillet 1784—
